Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/4/21 is acknowledged.  Applicant indicated that claims 7-15 are withdrawn as reading on unelected matter.  The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temperature sensor configured to generate a feedback control signal for the heat pump and valve” (note that applicants figures merely indicate the presence of a generic sensor element 208 with no wiring or connection to the stated elements nor any sort of control system) of claim 5 and “valve comprises a filter” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the indefinite limitation “from/to” and “to/from”.  One skilled in the art at the time of filing would not know if the “/” is intended to mean “and” or “or”.  
Claim 4 is rejected for lack of clarity of the claimed structure.  Claim 1 from which claim 4 depends does not affirmatively claim the mobile device structure (it is merely stated as an intended use).  Thus, claim 4 inclusion of “thermally coupled to one or more heat sources of the mobile device” is not clear if applicant is now affirmatively claiming the mobile device or merely attempting to claim in intended use for the thermally conductive structure. It will be examined as affirmatively claiming the mobile device (examiner notes that the term “mobile device” is well known in the art and thus not examined under 112f).
Claims 2-6 are rejected for dependence on one or more of the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Bassom (U.S. PGPub 2014/0099782).
Regarding claim 1, Wert teaches a thermal transfer structure (Fig. 1) for a mobile device (The recitation “for a mobile device” has not been given patentable weight 
Wert does not teach a valve being in fluid communication with the evaporator chamber, wherein the valve is configured to control vapour mass flow rates from/to the evaporator chamber to/from the ambient environment.  Bassom teaches a valve (element 320) being in fluid communication with the evaporator chamber (per para. 0030), wherein the valve is configured to control vapour mass flow rates from/to the evaporator chamber to/from the ambient environment (per para. 0028 meets this broad limitation). It would have been obvious at the time of filing to modify Wert to include the pressure relief valve of Bassom the motivation would be to prevent overpressurization (para. 0028).
Regarding claim 2, Wert teaches the heat pump is a solid state heat pump (element 116 “thermos-electric cooler” para. 0021 meet the broad definition of “solid-
Regarding claim 3, Wert teaches the liquid charge storage structure comprises a wicking structure (element 202) to retain the liquid charge by way of capillary forces (para. 0012-0015, note that wicks of heat pipes inherently utilize capillary forces).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Bassom (U.S. PGPub 2014/0099782), and further view of Facusse (U.S. PGPub 2010/0319883).
Regarding claim 4, Wert teaches the thermally conductive layer is a heat plate (element 118, “thermally conducting strap” may reasonably be considered a “heat plate”.
Wert does not teach the heat plate thermally coupled to one or more heat sources of the mobile device.  Facusse teaches an evaporator chamber (element 830) connected with a heat plate (element 820) coupled to one or more heat sources (element 810) of the mobile device (per para. 0040).  It would have been obvious at the time of filing to modify Wert to be used in the mobile device of Facusse, the motivation would be to use the structure of Wert to cool the heat source (electronic device) per paragraph 0040 of Facusse.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Bassom (U.S. PGPub 2014/0099782), and further view of Tanaka et al. (U.S. PGPub 2003/0016499).
Regarding claim 5, Wert does not teach a temperature sensor configured to generate a feedback control signal for the heat pump and valve.
Tanaka teaches a temperature sensor (element 104c) configured to generate a feedback control signal for the control of heat and pressure regulating systems (para. 0087).  It would have been obvious at the time of filing to modify Wert to include the sensor system of Tanaka for controlling the heat pump and valve, the motivation would be to regulate the system for optimized performance and prevent failures.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Bassom (U.S. PGPub 2014/0099782), and further view of Flores (U.S. Patent 5,701,751).
Regarding claim 6, Wert does not teach the valve comprises a filter.
Flores teaches valves (element 69) having filters (element 73).  It would have been obvious at the time of filing to modify Wert to include the filtering for the valve as taught by sensor system of Tanaka for controlling the heat pump and valve, the motivation would be to keep contaminants from entering and plugging the valve (col. 8, ln 9-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763